Citation Nr: 1015705	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-24 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied entitlement to service 
connection for a back disorder.

In December 2009, the Veteran and his spouse testified at a 
Travel Board hearing before the undersigned.  A transcript is 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service 
connection for a back disorder is warranted.

While service treatment records do not reflect any treatment, 
diagnosis, or findings of a back disorder, evidence of record 
showed that the Veteran as well as a fellow serviceman have 
reported that the Veteran sustained an in-service back injury 
in April 1966 when a sandbag fell on his back and forced him 
down into a ditch.

The Veteran has reported that he was not treated for his back 
injury during service but that he was incapacitated for three 
or four days.  He indicated that he was assigned to the 
Department of Defense (operation HOMERUN) in Da Nang, Vietnam 
and did not have access to medical care, as he was working 
for military intelligence and the Central Intelligence Agency 
(CIA).  His DD Form 214 listed his military occupational 
specialty (MOS) as Morse Interceptor.  A January 1966 memo 
detailed that the Veteran had recent access to sensitive 
defense information and noted specific instructions for 
treatment of Radio Research Unit Personnel. 

Post-service private treatment notes dated from 1976 to 1983 
as well as a March 1977 VA examination report reflected 
complaints of low back pain and left leg numbness and pain as 
well as a history of back pain from several strains and 
injuries over the years.  

In a May 1976 private treatment record, the Veteran 
complained of injuring his back after throwing a 100 pound 
feed sack into the back of a truck.  Thereafter, the Veteran 
underwent a lumbar myelogram as well as semihemilaminectomy 
at L4-L5 and left side foraminotomy in August 1976.  The 
August 1976 operative report revealed that a large amount of 
scar tissue was removed during that procedure.   Private 
treatment notes dated in September and October 1983 detailed 
that the Veteran was diagnosed with herniated nucleus 
pulposus of left L4-L5 after a coughing episode with 
resultant severe low back pain and radiating pain down the 
left leg. 

A February 2005 private MRI report listed an impression of 
hypertrophic degenerative facet joint arthropathy at L4-5 and 
L5-S1, degenerative disc disease with dorsal disc protrusions 
at L2-3 and L4-5, annular bulges at L3-4 and L5-S1, and 
evidence of neural compression at L4-5 on the right. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  Id.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 
(Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).

In this case, the Veteran has repeatedly contended that his 
claimed back disorder is related to an in-service injury.  A 
fellow service member (N.N.C.) corroborated this story.  The 
AMC/RO should arrange for the Veteran to undergo an 
examination to determine the nature and etiology of his 
claimed back disorder on appeal.

In the December 2009 hearing transcript, it was indicated 
that the Veteran received private treatment from multiple 
treatment providers for his claimed back disorder since 
service discharge, including J. P., M.D. (records which may 
be stored with H. F., M.D.), a private chiropractor 
identified as J. C., and the Mayo Clinic.  Any additional 
records from these private treatment providers should be 
obtained.  38 C.F.R. § 3.159(c) (2009).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
addressing the preadjudicatory notice requirements for 
service connection claims.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.



Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO is to provide the Veteran 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to substantiate his 
service connection claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his claimed 
back disorder for the time period since 
June 1968.  Of particular interest are any 
private treatment records from J. P., 
M.D., a private chiropractor identified as 
J. C., and the Mayo Clinic, for the period 
from June 1968 to the present.  

After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  Thereafter, the Veteran should be 
afforded an appropriate VA examination to 
determine the nature and etiology of his 
claimed back disorder.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the examiner.

Based on a review of the claims folder, 
examination of the Veteran, and utilizing 
sound medical principles, the examiner is 
requested to provide an opinion as to 
whether it is as least as likely as not 
(50 percent probability or greater) that 
any diagnosed back disorder is 
etiologically related to his period of 
active service, to include the claimed in-
service back injury.  In doing so, the 
examiner should acknowledge and discuss 
the findings made by the private physician 
concerning a post-service back injury in a 
May 1976 treatment record and the removal 
of a large amount of scar tissue in the 
August 1976 operative report as well as 
statements from the Veteran and a fellow 
serviceman (C.C.N.) asserting the 
continuity of symptomatology since service 
as well as the claimed in-service back 
injury.  

The rationale for all opinions expressed 
should be provided in a legible report.  
If the examiner cannot provide an opinion 
without resorting to mere speculation, 
such should be stated along with 
supporting rationale.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims file.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655.

5.  Upon completion of the above, 
readjudicate the issue on appeal, with 
consideration of all evidence obtained 
since the issuance of the statement of the 
case in June 2007.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


